DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
Filed After PTAB Decision
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/25/2022 has been entered.

Applicant’s current amendment is filed with an RCE after the Patent Trial and Appeal Board (PTAB) decision submitted on 5/25/2022 that affirmed all the standing rejections of the final Office action submitted on 6/25/2020:
a)	(affirmed) Claims 42, 45, 49-51, 54-56 and 58 under 35 U.S.C. § 103(a) over Kleinberg in view of Doyle, and 
b)	(affirmed) Claims 42, 45, 49-51, and 54-58 under 35 U.S.C. § 103(a) over Kleinberg in view of Doyle and Thomas.
These rejections are maintained.

Status of Claims
Upon entry of the amendment, Claims 42, 45, 49-51, and 55-58 are pending. Claim 1 has been amended to incorporate an amount for arginine used in the claimed method, i.e., about 5% arginine. Claim 1 was further amended to incorporate an intrinsic feature of the composition used in the claimed method. Claims 1-41, 43, 44, 46-48 and 52-54 are cancelled. Thus, Claims 42, 45, 49-51, and 55-58 are under examination.

Election/Restrictions
On 8/7/2019, Applicant elected (with traverse) toothpaste as the form, arginine as the basic amino acid and SLS such as Formulation I in Table 1 in Example 4.  
The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a Divisional application claiming priority to U.S. Application Serial No. 12/058,278 (filed March 28, 2008), which is a United States Application under 35 U.S.C. 371 claiming benefit of U.S. Provisional Applications 61/027,420, 61/027,432 and 61/027,431, each of which were filed on February 8, 2008.

Information Disclosure Statement
No Information Disclosure Statement(s) has/have been filed with Applicant’s current submission(s).

Terminal Disclaimer
The terminal disclaimer filed on 2/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,682,027 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
New Rejection, Necessitated by Amendment 
New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42, 45, 49-51, and 55-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 42 has been amended to incorporate the limitation “wherein the amounts of arginine, sodium lauryl sulfate, and copolymer of methyl vinyl ether and maleic anhydride are effective to reduce bacterial adhesion by an increase of 17% in hydroxyapaptite disks over a 24 hour period relative to a control formulation that does not contain sodium lauryl sulfate.” The as-filed specification does not provide adequate support for the claimed limitation. Applicant states that the support for the current amendments can be found in paragraph [0016]-part 1.0.15 and paragraphs [0103]-[0104], Table 1. However, while part 1.0.15 of paragraph [0016] supports another amendment made to the claim that is not at issue here (i.e., about 5% arginine), none of the sections mentioned by Applicant support the claimed limitation in the above “wherein” clause. Paragraphs [0103]-[0104], Table 1 discloses the antiadhesion effects on bacteria that a composition of the invention has vs. a comparative composition against a control. However, due to the multiple differences between the invention’s composition and the comparative composition, one cannot rely on these sections of the specification as support that specifically it is the amounts of arginine, sodium lauryl sulfate, and copolymer of methyl vinyl ether and maleic anhydride that provide “effective reduction of bacterial adhesion by an increase of 17% in hydroxyapaptite disks over a 24 hour period relative to a control formulation that does not contain sodium lauryl sulfate”. The sections pointed to by Applicant fails to support the new limitation, Therefore, the amendment is considered to introduce new matter.

Claim Rejections - 35 USC § 103
Maintained, slightly modified to address amendments
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A.	Claims 42, 45, 49-51, 55-56 and 58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kleinberg (US Pat. 6,217,851) in view of Doyle (US Publ. 2007/0053849).

Claimed invention
A method of reducing the adhesion of bacteria to tooth surfaces in an oral cavity of a subject, the method comprising treating the oral cavity with an oral care composition comprising at least 4 ingredients: 
1) a about 5% wt. arginine, in free or salt form, 
2) a fluoride ion source, 
3) an copolymer of methyl vinyl ether and maleic anhydride (Gantrez), and 
4) sodium lauryl sulfate in an amount of from about 0.3 to about 4.5 wt. %;

wherein the amounts of arginine, sodium lauryl sulfate, and copolymer of methyl vinyl ether and maleic anhydride are effective to reduce bacterial adhesion by an increase of 17% in hydroxyapaptite disks over a 24 hour period relative to a control formulation that does not contain sodium lauryl sulfate.

Claim interpretation
The “wherein” clause reads on an intrinsic outcome that would occur upon administration of the claimed composition to the oral cavity of a subject. If the prior art teaches or suggests the administration of the claimed composition, then the intrinsic feature claimed would be met. 

Prior art
Kleinberg teaches an oral composition containing anti-caries agents including the basic amino acid, 5-700 µg/mg (0.5-70%)arginine bicarbonate (instant claims 12, 42, 45, 54), fluoride (an antibacterial agent that is also source of fluoride ion) (instant claims 49, 54), and calcium carbonate. The calcium carbonate is in powder form (i.e., particulate form abrasive) (instant claim 56).   See abstract; claims 1, 5, 6, 11, 15, 16, 18, 19, 21-28 and 30; column 4, lines 60-61; Example II at column 9, line 50.   Kleinberg further teaches the anionic surfactant, sodium lauryl sulfate (SLS) (instant claims 42) may be added in an amount from 0.5 to 3 % by weight as a conventional ingredient to the oral compositions described by Kleinberg.  See column 5, lines 20-22 and 33-36.  Kleinberg teaches the compositions can be formulated as conventional oral delivery system, such as dental care products including pastes (i.e., toothpaste) (instant claim 58).  See column 4, line 20.
First with regard to the claimed method of inhibiting adhesion of bacteria, while Kleinberg does not expressly state this limitation, the reduction of bacterial adherence to the tooth is a function of arginine as evidenced by the instant specification. See instant specification, Example 4 at 0103, which shows Formula 2 comprising only arginine as the active in Table 1 demonstrates reduction of bacterial adherence by 10%. Thus, while the prior art does not expressly mention this property of arginine, the administration of the arginine-containing composition of Kleinberg provides the intrinsic action of arginine, that is, provide inhibitory action against adhesion of bacteria.
While Kleinberg exemplifies a composition containing 1) arginine and 2) fluoride, Kleinberg does not expressly exemplify a composition containing an anionic surfactant such as sodium lauryl sulfate (SLS), together with arginine and fluoride because SLS would have to be selected from a list of conventional ingredients. However, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have incorporated 0.5 to 3 % by weight SLS to the oral composition containing the basic amino acid and antibacterial agent.  The suggestion is provided by the clear enumeration of SLS as a conventional foaming agent to be incorporated into the compositions described by Kleinberg.  See column 5, lines 20-22 and 33-36.  Regarding the amount of arginine claimed, Kleinberg teaches 0.5-70% arginine can be present in the compositions. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). 

Thus, Kleinberg alone discloses a composition containing 
1) 0.5-70% arginine, 
2) fluoride, and 
4) 0.5 to 3 % SLS. 
However, Kleinberg does not expressly teach 3) Gantrez or the intrinsic feature in the wherein clause.

Similar to Kleinberg, Doyle teaches dentifrice compositions such as toothpastes (see 0021) for oral care against diseases caused or exacerbated by bacteria such as caries. See abstract; 0019,0097. Doyle teaches compositions containing an antibacterial such as zinc (instant claims 50,51) (see 0015, 0069, 0070, 0142, 0143; Claim 3) for effective treatment and prevention of bacteria-mediated diseases and conditions in the oral cavity and for modulating host reaction to bacterial pathogens present in the oral cavity and to the toxins, endotoxins, inflammatory cytokines and mediators released by or prompted by these pathogens.  See abstract. Doyle teaches that preferred antibacterial agents have multiple inhibitory activities such as having antibacterial functions and antiinflammatory functions. See 0068. Zinc citrate has multiple inhibitory activities. See 0060; Table 1 and Table 2.  Doyle further teaches polymeric polycarboxylates such GANTREZ® S97 (i.e., copolymer of methyl vinyl ether and maleic anhydride) (instant claims 52,53) are well known in the art and are useful to incorporate in oral compositions due to their having anticalculus properties.  See paragraph [0107].  The anticalculus are present at about 0.1-13% or about 0.1-3%. See [0092]-[0093]. Doyle further teaches that fluoride is useful in oral compositions as an anticaries agent such as sodium fluoride (0.243% sodium fluoride, i.e., soluble fluoride salt, is exemplified) (instant claims 43,49,54).  See – dentifrices in Example II at paragraph [0143].  Doyle further teaches the addition of xylitol as a humectant or a sweetener (instant claim 12).  See paragraph [0121] and [0122].

Regarding 3) Gantrez, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated GANTREZ® S97 (i.e., copolymer of methyl vinyl ether and maleic anhydride) described by Doyle into the Kleinberg compositions in order to impart anticalculus properties of Gantrez as described by Doyle to the Kleinberg composition.

Because the combination of Kleinberg and Doyle suggests a composition containing effective amounts of each one of arginine, SLS and Gantrez, the claimed feature in the ”wherein” clause is an intrinsic outcome of administering the composition to the oral cavity.

Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made.  

Regarding Claim 51, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated zinc antibacterial agents such as zinc citrate or lactate salts as described by Doyle into the oral composition described by Kleinberg. The artisan would have reasonably understood that its addition would provide multiple beneficial inhibitory activities against bacterial and provide effective treatment and prevention of bacteria-mediated diseases and conditions in the oral cavity as described by Doyle.
Regarding Claims 49, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated sodium fluoride described by Doyle into the Kleinberg compositions in order to add the anticaries properties of sodium fluoride as described by Doyle to the Kleinberg composition.
Regarding Claim 55, Kleinberg teaches that sweeteners are added to the composition and Doyle teaches xylitol as a sweetening agent useful in the oral care compositions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated xylitol described by Doyle into the oral composition as the sweetening agent described by Kleinberg as Kleinberg teaches that sweeting agents can be added to the anticaries composition and Doyle teaches xylitol as a sweetening agent suitable for oral compositions.

Response to arguments
In response to the Board decision, Applicant amended the claims to incorporate an amount of 5% arginine and an intrinsic feature of the composition upon administration to the oral cavity. However, the amendments do not overcome the rejection because the Board rejected Applicant’s claim of unexpected results for other reason besides the claims not being commensurate in scope with the data. One was that the comparison was not a proper side-by-side comparison to the closest prior art and the other was that the data does not indicate a “difference in kind”. Thus, the addition of an amount of arginine and intrinsic feature is insufficient to overcome the rejection.

B.	Claims 42, 45, 49-51 and 55-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kleinberg (US Pat. 6,217,851) in view of Doyle (US Publ. 2007/0053849) as applied to Claims 42, 45, 49-51, 54-56 and 58 taken in view of Thomas (US 6,294,155).
The disclosure for Kleinberg and Doyle are outlined above.  Their combination does not expressly teach an RDA less than about 150 (instant claim 57).      
Thomas teaches oral compositions which are endowed with abrasive system containing silica for dentifrice compositions. See title; abstract. The abrasive system has an RDA of 150 or less. See abstract. The system effectively cleans the teeth without a high degree of dentin and/or enamel abrasion. See top of col. 1.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate abrasive having a RDA value less than about 120 as described by Thomas into the oral composition suggested by Kleinberg and Doyle.  The artisan would have done so in order to endow the oral compositions with effective dental cleaning effects without excessive damage to the tooth surface as described by Thomas. Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/            Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629